Citation Nr: 0020652	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left hip degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty for a total of 19 years and 
7 months, including during the period from March 1954 to 
March 1956.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1998 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran currently has degenerative joint disease of 
the left hip.

2.  The veteran incurred an acute, traumatic lumbar back 
contusion while in-service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current left hip disability and any in-service 
injury or disease.


CONCLUSION OF LAW

The claim of entitlement to service connection for left hip 
degenerative joint disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim in April 1998 for service 
connection for degenerative joint disease of the left hip.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), VA has a duty to assist 
only those claimants who have established well-grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court or CAVC) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

A June 1998 joint compensation and pension (C&P) examination 
report indicates a diagnosis of bilateral moderate to severe 
degenerative joint disease of the hips, with the left hip 
being more symptomatic.  This is supported by a June 1998 
radiology report which states that "there are moderate to 
severe osteoarthritic changes involving the hip joints 
bilaterally."  Thus the Board finds sufficient medical 
evidence of a current disability and the first element of a 
well-grounded claim is therefore satisfied.  

With regard to the second element of a well-grounded claim - 
the in-service incurrence of a disease or injury - the 
veteran's service medical records indicate that in August 
1954 he sustained an acute, traumatic contusion of the lower 
back 
when a tail gate accidentally fell on his back while he and 
others were painting a truck.  He was hospitalized for this 
injury for nearly a month at the United States Naval Hospital 
in Camp Pendleton, California.  Thus the Board finds 
sufficient evidence of an in-service injury and the second 
element of a well-grounded claim is accordingly satisfied.  

As stated above, the third element of a well-grounded claim 
requires competent medical evidence linking a current 
disability with the in-service incurrence of an injury or 
disease.  Unfortunately for the veteran, there is no medical 
evidence in this case that there exists a nexus between his 
left hip degenerative joint disease and any in-service injury 
or disease.  Conversely, the August-September 1954 Camp 
Pendleton hospital report notes that his lumbar back 
contusion was acute and while it includes negative lumbo-
sacral area x-ray findings, there is no indication that an x-
ray was performed on the hip area, showing a lack of concern 
for that joint.  A September 3, 1954 entry on that report 
indicates that the veteran was then fit to return to duty.  
Further, the immediate subsequent in-service medical 
examination reports, dated February and March 1956, show 
"normal" lower extremities and in a report of medical 
history completed by the veteran on March 20, 1956, he 
indicates no bone, joint, or other deformity.  A thorough 
review of all the service medical records does reveal any 
reference to a left hip disorder of any type.

Post-service, a May 1973 orthopedic examination report shows 
there was full flexion of both hips and did not reveal any 
subjective complaints of hip pain.  The June 1998 joint C&P 
examination report indicates that the veteran said he had 
incurred hip pain since approximately 1993.  Thus the veteran 
cannot establish continuity of symptomatology to satisfy the 
nexus requirement by way of the standards set forth in 
38 C.F.R. § 3.303(b).  Further, the June 1998 C&P examiner 
does not offer an opinion as to whether the veteran's current 
left hip disability was due to an in-service injury or 
disease.  Absent any competent medical evidence establishing 
a nexus between the veteran's current disability and an in-
service injury or disease, the Board must find that his claim 
is not well-grounded.  See Caluza, supra.

The Board must again point out that its duty to assist the 
veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a), does not arise until a claim is shown 
to be well grounded.  The Board also notes that the veteran 
is free to submit new and material evidence, and reopen his 
claim for service connection, at any time.


ORDER

A claim for entitlement to service connection for left hip 
degenerative joint disease is not well grounded, and is 
accordingly denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

